In The

                               Court of Appeals

                    Ninth District of Texas at Beaumont

                              __________________

                              NO. 09-20-00235-CV
                              __________________

       AMERICAN CAPITAL FUNDING CORPORATION, Appellant

                                        V.

                  HOTEL APART, L.L.C., Appellee
__________________________________________________________________

                On Appeal from the 58th District Court
                       Jefferson County, Texas
                      Trial Cause No. A-193,565
__________________________________________________________________

                                     ORDER

      Hotel Apart, L.L.C. appellee, filed an unopposed motion to supplement the

clerk’s record.

      It is, therefore, ORDERED that a supplemental clerk’s record be certified and

transmitted by the Jefferson County District Clerk to the Court of Appeals. See Tex.

R. App. P. 34.5(c). The supplemental clerk’s record shall include: (1) Plaintiff’s

Original Petition filed November 15, 2012; (2) Original Answer filed November 21,

2012; (3) Original Answer filed February 21, 2013; (4) Original Answer filed


                                         1
January 4, 2013; (5) First Amended Petition filed February 9, 2016; (6) Answer filed

March 19, 2013; (7) Amended Answer filed August 27, 2013; (8) Amended Answer

filed August 31, 2013; (9) Amended Petition filed October 19, 2013; (10) Objection

filed October 19, 2013; (11) Amended Petition filed November 26, 2013; (12)

General Response filed December 3, 2013; (13) Amended Answer filed January 17,

2014; (14) Counterclaim filed July 7, 2014; (15) Third Amended Answer filed

October 22, 2014; (16) Fourth Amended Answer filed October 27, 2014; (17) Fourth

Amended Petition filed November 13, 2014; (18) Fourth Amended Answer filed

December 16, 2014; (19) Motion For Severance Stay filed January, 20, 2015; (20)

Severance Order dated January 26, 2015; (21) Summary Judgment dated February

3, 2015; (22) Order Denying Motion dated February 26, 2015; (23) Motion For

Severance Stay filed March 23, 2015; (24) Order of Severance dated March 16,

2015; (25) Severance Order dated April 1, 2015; (26) Fifth Amended Petition filed

July 15, 2015; (27) First Amended Answer filed August 7, 2015; (28) Fourth

Amended Answer filed August 10, 2015; (29) Answer filed August 11, 2015; (30)

Counterclaim filed August 18, 2015; (31) Motion for Entry of Final Judgment filed

February 24, 2016; (32) Application for Temporary Injunction filed February 25,

2016; (33) Motion For Severance Stay filed May 30, 2018; (34) Application for

Temporary injunction filed March 16, 2016; (35) Motion for New Trial filed April

4, 2016; (36) Amended Motion for New Trial filed April 4, 2016; (37) Amended

                                         2
Motion for New Trial filed April 6, 2016; (38) Order Denying Motion dated April

1, 2016; (39) Notice of Appeal filed May 2, 2016; (40) Judgment of Court of Appeals

dated June 2, 2016; (41) Application for Temporary Injunction filed September 15,

2016; (42) Temporary Injunction dated September 27, 2016; (43) Application for

Temporary Injunction filed February 7, 2017; (44) First Amended Petition filed May

3, 2018; (45) Amended Counterclaim filed May 30, 2018; (46) Answer filed May

30, 2018; (47) Partial Summary Judgment signed September 12, 2018; (48) Partial

Summary Judgment signed March 15, 2019; (49) Amended Summary Judgment

signed March 15, 2019; (50) Appointment Oath of Receiver dated June 6, 2016; (51)

Appointment Oath of Receiver dated June 26, 2019; (52) General Application filed

September 4, 2019; (53) Application for Temporary Restraining Order filed

September 3, 2019; (54) Temporary Restraining Order signed September 3, 2019;

(55) General Order signed September 5, 2019; (56) Writ of Restraint dated

September 24, 2019; (57) Writ of Restraint dated September 24, 2019; (58)

Intervention filed September 17, 2019; (59) Plea to the Jurisdiction filed September

25, 2019; (60) Opposition Response to Application filed September 30, 2019; (61)

Amended Intervention filed September 30, 2019; (62) Motion to Extend Temporary

Injunction filed September 30, 2019; (63) General Response filed September 30,

2019; (64) Application for Injunctive Relief filed September 30, 2019; (65) General

Order dated October 2, 2019; (66) Answer Filed October 2, 2019; (67) Motion to

                                         3
Reconsider Modify filed October 7, 2019; (68) Intervenor Response filed October

29, 2019; (69) Response to Motion filed October 29, 2019; (70) Response to Motion

filed October 29, 2019; (71) Motion to Enforce filed April 20, 2020; (72) Order

Granting Motion dated May 12, 2020; (73) General Application filed June 24, 2020;

(74) Amended Order dated June 29, 2020; (75) Order Granting Application dated

July 1, 2020; (76) Notice of Dismissal Nonsuit filed September 3, 2020; and (77)

Order of Dismissal Nonsuit dated September 18, 2020.

      Furthermore, the supplemental clerk’s record shall include, or the clerk shall

certify that no record exists, the following: (1) Order Denying Defendants’ Motion

for Summary Judgment signed on or about June 4, 2014; (2) Order Granting

Plaintiff’s Motion to Compel signed on or about January 21, 2015; (3) Order

Granting Plaintiff’s Motion for Summary Judgment as to Defendant RC Hospitality

signed on or about January 21, 2015; (4) Order Granting Plaintiff’s Motion to Sever

as to Defendant RC Hospitality signed on or about January 21, 2015; (5) Order

Denying Defendants’ Motion for Summary Judgment signed on or about January

21, 2015; (6) Order Granting Plaintiff’s Motion for Summary Judgment as to

Defendant RC Hospitality signed on or about January 21, 2015; (7) Order Granting

Plaintiff’s Motion to Sever Defendant RC Hospitality and Re-docketing Cause

Number A-193565-A signed on or about January 21, 2015; (8) Order Denying

Traditional and No-Evidence Motion for Summary Judgment of Defendants Capital

                                         4
Funding Corp. and Crown Hospitality signed on or about February 25, 2015; (9)

Agreed Order Granting Motion to Sever signed on or about March 27, 2015; (10)

Order Granting Plaintiff’s Motion to Enter Judgment as to Crown Hospitality signed

on or about March 3, 2016; (11) Order Granting Motion to Sever Crown Hospitality

signed on or about March 3, 2016; (12) Defendant Crown Hospitality’s Notice of

Appeal filed on April 29 , 2016; (13) Opinion of Ninth Court of Appeals issued June

6, 2016; (14) Order Resetting signed on or about June 2, 2016; (15) Mandate of

Ninth Court of Appeals dated August 11, 2016; (16) Agreed Temporary Injunction

signed on or about September 26, 2016; (17) Agreed Order Reassigning Lis Pendens,

Judgment, and Judgment Lien signed on or about July 17, 2017; (18) Order

Appointing Receiver signed on or about April 3, 2019; (19) Agreed Order to Appoint

Receiver for Sale of Hotel Property signed on or about June 4, 2019; (20) Order

Granting Receiver’s Motion for Temporary Injunction signed on or about August

30, 2019; (21) Order Extending Temporary Restraining Order signed on or about

September 11, 2019; (22) Order Granting Temporary Restraining Order signed on

or about October 1, 2019; (23) Order Granting Plea to the Jurisdiction and

Dismissing Application for Temporary Restraining Order signed on or about

October 1, 2019; (24) Order Granting Receiver’s Motion to Enforce Court Orders

signed on or about May 11, 2020; (25) Amended Order Authorizing Sale of Hotel

Property signed on or about June 25, 2020; (26) Temporary Injunction signed on or

                                        5
about June 29, 2020; (27) Order Granting Motion to Discharge Receiver signed on

or about September 10, 2020; and (28) Order Granting Agreed Motion to Dismiss

with Prejudice signed on or about September 17, 2020.

      If any of the requested documents were not filed with the trial court, the clerk

may certify the unavailability of the document. The supplemental clerk’s record is

due to be filed with the Clerk of the Court of Appeals on or before March 25, 2021.

      ORDER ENTERED February 23, 2021.

                                                           PER CURIAM


Before Kreger, Horton and Johnson, JJ.




                                          6